Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (20150156595) in view of Israr et al (20160291694) .

As per claim 1, Zhong (20150156595) teaches a method for improving speech recognition comprising (Abstract - hearing assistive device is provided having a microphone, at least one audio signal processing mechanism, a vibration signal processing mechanism, and a vibrator):
sampling a speech signal (para [0013], [0026]- input audio signal from a microphone 156; speech processing. In one embodiment, the input signal from the microphones 106' and 106"); extracting a speech envelope from the speech signal (para [0015], [0028]- Multiple sound envelopes may be extracted; envelope extractor 316 extracts multiple envelopes from the received band-passed signal from the band-pass filter 314);
and generating a control signal configured to cause one or more vibrotactile transducer to vibrate against a person's body with an intensity that varies over time based on the speech envelope such that the vibration supplements aural or visual speech recognition by the person (para [0012], [0017], [0029], [0037] - vibration signal processing mechanism 104 that each receives an input audio signal from a microphone 106 to generate output signals for energizing a transducer 108 and a vibrator 110; the vibrator 110 is placed adjacent to the skin 116 of the user 112 for enhancing the hearing capability of a user; Conveying the band-passed signals and envelope signals to the vibrator 110; modulator 318 modulates the signals received from the envelope extractor 316 to generate pure tone signals suitable for reproduction by one or more vibrators 110' and 110"; perceived level rating scale of vibration on the skin is generally proportional to the amplitude of the vibration, with a dynamic range of 40.about.50 dB and a discriminable step of 2.about.3 dB, which suggests the possibility of using tactile ILD as the major spatial hearing cue through sensory substitution).

As per claim 1, Zhong (20150156595) does not explicitly teach the use of an array of vibrotactile transducers, however, Israr et al (20160291694) teaches the use of such arrays (abstract, para 0017).  Therefore, it would have been obvious to one of ordinary skill in the art of vibrotactile transducers to expand upon the usage in Zhong (20150156595) with an array of vibrotactile transducers as taught by Israr et al (20160291694) because it would advantageously create a more continuous spatial sensation ( Israr et al (20160291694), para 0014).  

As per claim 2, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the method of claim 1, wherein the speech envelope is extracted using a Hilbert transform (para [0016], [0028]- Hilbert transformation).

As per claim 3, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the method of claim 1, speech envelope is extracted using a half-wave rectification and a low-pass filter (para [0016], [0028]- the separation may be provided by a combination of a rectifier and a low-pass filter).

As per claim 4, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the method of claim 1, wherein the speech envelope is extracted using a moving average filter (as, using well known types of filters – para 0027). 
As per claim 5, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the method of claim 1, wherein the control signal is configured to cause the transducer to vibrate at a constant frequency (as, in one embodiment, a fixed dimensional transducer is used and hence, the vibration frequency is constant – para 0047). 
As per claim 6, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the method of claim 1, wherein the control signal is a first control signal configured to cause a first vibrotactile transducer to vibrate, and further comprising generating a second control signal configured to cause a second vibrotactile transducer to vibrate against the person's body with an intensity that varies over time based on the speech envelope. (as, mapped above, with respect to control signal,  and spectral envelope; and in that context, see para 0050, which states any quantity of microphones, transducers, and vibrating generating devices may be implemented; see para 005).
As per claim 17, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches an apparatus comprising (Abstract - hearing assistive device is provided having a microphone, at least one audio signal processing mechanism, a vibration signal processing mechanism, and a vibrator): a sampling device to sample a speech signal (para [0013], [0026]- input audio signal from a microphone 156; speech processing. In one embodiment, the input signal from the microphones 106' and 106"); a signal processing module to extract a speech envelope of the sampled speech signal (para [0015], [0028]- Multiple sound envelopes may be extracted; envelope extractor 316 extracts multiple envelopes from the received band-passed signal from the band-pass filter 314); and a conversion module to convert the sampled speech envelope into a vibration pattern and a vibrotactile transducer to vibrate against a person's body with the vibration pattern to supplement aural and/or visual speech recognition by the person (para [0012], [0017], [0029], [0037] - vibration signal processing mechanism 104 that each receives an input audio signal from a microphone 106 to generate output signals for energizing a transducer 108 and a vibrator 110; the vibrator 110 is placed adjacent to the skin 116 of the user 112 for enhancing the hearing capability of a user; Conveying the band-passed signals and envelope signals to the vibrator 110; modulator 318 modulates the signals received from the envelope extractor 316 to generate pure tone signals suitable for reproduction by one or more vibrators 110' and 110"; perceived level rating scale of vibration on the skin is generally proportional to the amplitude of the vibration, with a dynamic range of 40.about.50 dB and a discriminable step of 2.about.3 dB, which suggests the possibility of using tactile ILD as the major spatial hearing cue through sensory substitution).

As per claim 18 the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the vibration pattern has a constant frequency and an intensity that varies over time based on the speech envelope (para [0020], [0036]-[0040]).

As per claim 19, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the signal processing module extracts the speech envelope using a Hilbert transform (para [0039]-[0045]).

As per claim 20, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the apparatus of claim 17, wherein the signal processing module extracts the speech envelope using half-wave rectification and a low-pass filter (para [0016], [0028]- the separation may be provided by a combination of a rectifier and a low-pass filter). 

As per claim 21, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the apparatus of claim 17, wherein the signal processing module extracts the speech envelope using a moving average filter (as, using well known types of filters – para 0027).

As per claim 22, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches an apparatus comprising (Zhong (20150156595), Abstract - hearing assistive device is provided having a microphone, at least one audio signal processing mechanism, a vibration signal processing mechanism, and a vibrator): a sampling device to sample a speech signal (Zhong (20150156595), para [0013], [0026]- input audio signal from a microphone 156; speech processing. In one embodiment, the input signal from the microphones 106' and 106"); a signal processing module to obtain a frequency decomposition from the sampled speech signal, the frequency decomposition comprising at least a first frequency domain signal (Zhong (20150156595), para [0015], [0028]-[0029] - Multiple sound envelopes may be extracted; envelope extractor 316 extracts multiple envelopes from the received band-passed signal from the band-pass filter 314; envelope extractor 316 may provide frequencies that, in some cases, are not easily reproduced by the audio signal processing mechanism 102 (i.e., low frequencies). That is, the envelope extractor 316 may provide envelopes of frequencies that interlay with the audio signal processing mechanism); and a conversion module to convert the frequency decomposition into a first vibration pattern and an array of vibrotactile transducers to vibrate against a person's body with the first vibration pattern to supplement aural and/or visual speech recognition by the person (para [0012], [0017], [0029], [0037] - vibration signal processing mechanism 104 that each receives an input audio signal from a microphone 106 to generate output signals for energizing a transducer 108 and a vibrator 110; the vibrator 110 is placed adjacent to the skin 116 of the user 112 for enhancing the hearing capability of a user; Conveying the band-passed signals and envelope signals to the vibrator 110; modulator 318 modulates the signals received from the envelope extractor 316 to generate pure tone signals suitable for reproduction by one or more vibrators 110' and 110"; perceived level rating scale of vibration on the skin is generally proportional to the amplitude of the vibration, with a dynamic range of 40.about.50 dB and a discriminable step of 2.about.3 dB, which suggests the possibility of using tactile ILD as the major spatial hearing cue through sensory substitution).

Claims 7-9,23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (20150156595) in view of Israr et al (20160291694) in further view of Ebeling(20150332659).

As per claim 7, Zhong teaches a method for improving speech recognition comprising (Abstract - hearing assistive device is provided having a microphone, at least one audio signal processing mechanism, a vibration signal processing mechanism, and a vibrator): sampling a speech signal (para [0013], [0026]- input audio signal from a microphone 156; speech processing. In one embodiment, the input signal from the microphones 106' and 106"); extracting a speech envelope from the speech signal (para [0015], [0028]- Multiple sound envelopes may be extracted; envelope extractor 316 extracts multiple envelopes from the received band-passed signal from the band-pass filter 314); and generating a control signal configured to cause at least one of an array of vibrotactile transducers to vibrate against a person's body, and wherein the vibration supplements aural and/or visual speech recognition by the person (para [0012], [0017], [0029], [0037] - vibration signal processing mechanism 104 that each receives an input audio signal from a microphone 106 to generate output signals for energizing a transducer 108 and a vibrator 110; the vibrator 110 is placed adjacent to the skin 116 of the user 112 for enhancing the hearing capability of a user; Conveying the band-passed signals and envelope signals to the vibrator 110; modulator 318 modulates the signals received from the envelope extractor 316 to generate pure tone signals suitable for reproduction by one or more vibrators 110' and 110"; perceived level rating scale of vibration on the skin is generally proportional to the amplitude of the vibration, with a dynamic range of 40.about.50 dB and a discriminable step of 2.about.3 dB, which suggests the possibility of using tactile ILD as the major spatial hearing cue through sensory substitution).  As per claim 7, Zhong (20150156595) does not explicitly teach the use of an array of vibrotactile transducers, however, Israr et al (20160291694) teaches the use of such arrays (abstract, para 0017).  Therefore, it would have been obvious to one of ordinary skill in the art of vibrotactile transducers to expand upon the usage in Zhong (20150156595) with an array of vibrotactile transducers as taught by Israr et al (20160291694) because it would advantageously create a more continuous spatial sensation ( Israr et al (20160291694), para 0014).  Zhong (20150156595) in view of Israr et al (20160291694) does not teach the number of vibrotactile transducers that the control signal causes to vibrate is based on the speech envelope. However, Ebeling(20150332659) teaches to vibrate a number of vibrotactile transducers, wherein the number of vibrotactile transducers that the control signal causes to vibrate is based on a speech envelope (para [0009]-[0012]- (A revised design utilizes 64 motors on each of the front and back sides of the vest, for a total of 128 motors. For example, each of Ml, M2, M3, and M4 in FIG. 2 could represent up to 16 separate motors, for a total of 64 motors on the front side of the vest 40; vibratory motors on the bottom of the vest are mapped to low frequencies, and vibratory motors on the top of the vest are mapped to high frequencies; motors Ml and M3 vibrate to represent the higher frequency components of the audio input, whereas motors M2 and M4 vibrate to represent the lower frequency components).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the speech recognition device taught by Zhong (20150156595) in view of Israr et al (20160291694) with the multi-signal transducer control, as taught by Ebeling(20150332659) since doing so would enhance since doing so would enhance the quality of the representation of control signals and thereby enable the user to easily differentiate between different sound signals ( Ebeling(20150332659) , para 0010, 0011, 0027).

As per claim 8, the combination of Zhong (20150156595) in view of Israr et al (20160291694) in further view of Ebeling(20150332659) teaches each vibrotactile transducer that the control signal causes to vibrate is caused to vibrate at a constant frequency (Zhong (20150156595), para [0020], [0036]-[0040]).

As per claim 9, the combination of Zhong (20150156595) in view of Israr et al (20160291694) in further view of Ebeling(20150332659) teaches each vibrotactile transducer that the control signal causes to vibrate is caused to vibrate at a constant intensity (Zhong (20150156595), para [0039]-[0045]).

As per claim 23, Zhong (20150156595) teaches the limitations of the independent claim 22, as mapped above; the combination of Zhong (20150156595) in view of Israr et al (20160291694) does not teach the conversion module converts a first frequency range of the frequency decomposition into a second vibration pattern and converts a second frequency range of the frequency decomposition into a third vibration pattern and wherein a first one of the vibrotactile transducers vibrates with the second vibration pattern and a second one of the vibrotactile transducers vibrates with the third vibration pattern. However, Ebeling (20150332659) teaches the conversion module converts a first frequency range of the frequency decomposition into a second vibration pattern and converts a second frequency range of the frequency decomposition into a third vibration pattern and wherein a first one of the vibrotactile transducers vibrates with the second vibration pattern and a second one of the vibrotactile transducers vibrates with the third vibration pattern (para [0009]-[0012]). It would have been obvious to one of ordinary skill in the art to combine the speech recognition device taught by the combination of Zhong (20150156595) in view of Israr et al (20160291694) with the transducer control taught by Ebeling(20150332659) since doing so would enhance since doing so would enhance the quality of the representation of control signals and thereby enable the user to easily differentiate between different sound signals ( Ebeling(20150332659) , para 0010, 0011, 0027).

Allowable Subject Matter

Claims 10-16 are allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: as per the independent claim 10, the prior art of record does not explicitly all of the teach the ordered elements in the claim.  The prior art of record, does teach the following elements: Zhong (20150156595) teaches a hearing assistive device is provided having a microphone, at least one audio signal processing mechanism, a vibration signal processing mechanism, and a vibrator: vibrotactile transducers in contact with the person's body; and generating a second control signal configured to cause at least one of the vibrotactile transducers to vibrate against the person's body (para [0012], [0017], [0029], [0037] - vibration signal processing mechanism 104 that each receives an input audio signal from a microphone 106 to generate output signals for energizing a transducer 108 and a vibrator 110; the vibrator 110 is placed adjacent to the skin 116 of the user 112 for enhancing the hearing capability of a user; conveying the band-passed signals and envelope signals to the vibrator 110; modulator 318 modulates the signals received from the envelope extractor 316 to generate pure tone signals suitable for reproduction by one or more vibrators 110' and 110"; perceived level rating scale of vibration on the skin is generally proportional to the amplitude of the vibration, with a dynamic range of 40.about.50 dB and a discriminable step of 2.about.3 dB, which suggests the possibility of using tactile ILD as the major spatial hearing cue through sensory substitution).  Ebeling (20150332659) teaches to vibrate a number of vibrotactile transducers, wherein the number of vibrotactile transducers that the control signal causes to vibrate is based on a speech envelope (para [0009]-[0012]- (A revised design utilizes 64 motors on each of the front and back sides of the vest, for a total of 128 motors. For example, each of Ml, M2, M3, and M4 in FIG. 2 could represent up to 16 separate motors, for a total of 64 motors on the front side of the vest 40; vibratory motors on the bottom of the vest are mapped to low frequencies, and vibratory motors on the top of the vest are mapped to high frequencies; motors Ml and M3 vibrate to represent the higher frequency components of the audio input, whereas motors M2 and M4 vibrate to represent the lower frequency components).  Furthermore, Ebeling (20150332659) teaches the concept of tying the vibratory control signal to a specific spoken word, such as the users name, or, other spoken words as well (para 0033).  

Response to Arguments

The following responses are duplicated from the advisory action dated 09/09/2022.  As to the combination of the Zhong/Israr references, examiner disagrees and argues that the motivation to combine the references comes from the reference themselves (the Israr reference) as well as, the overlap of the two references is the operation/use of vibrotactile transducers, and therefore one of ordinary skill in the art of implementation of vibrotactile transducers would easily recognize and a reasonable expectation of success by expanding upon the virbrotactile transducer of Zhong with an array of vibrotactile transducers, as taught by Israr (ie, both transducers have the commonality of being a vibrotactile type).  The definition of vibrotactile, is, "relating to or involving the perception of vibration through touch" which by definition, would require contact with skin; and the Zhong reference already teaches the concept of vibrotactile in contact with skin.  In contradistinction, if applicant required the Israr reference to teach such elements, then the claim language would be rejected under 102 with the Israr reference.  As to the arguments toward frequency decomposition of the signal, examiner notes that applicants specification states: "That is, the signal processing module 306 can convert the time-domain audio signal into a frequency domain signal. This can be accomplished by using a Fourier transform algorithm or any other suitable technique."  As to applicants arguments against Zhong extraction technique, examiner argues that the claim scope of "frequency decomposition" include 'accomplished by using a Fourier transform algorithm or any other suitable technique"; therefore, the Zhong technique applies.  As per applicants arguments on pp 8-9 of the response towards an array of transducers, examiner notes the further application of the Israr reference to further reinforce the prior art teaching an array of vibrotactile transducers.  On page 10 of the response, regarding the arguments towards frequency decomposition, examiner notes that the Zhong technique generating tone signals, in an operation in the frequency domain.  Examiner recommends narrower claim scope to overcome this aspect of the Zhong reference.  As per applicants arguments on pp 11 of the response, toward changing the operation of Zhong’s device, examiner argues that the modification of Zhong, according to Ebeling, would further enhance the Zhong device; the expansion of the signal controls in Zhong, would be dictated by the disclosure of Ebeling, and the combination of the signal controls meets the current claim scope and enhances the system of Zhong.  As to applicants arguments on pp 12-14 towards producing an unsuitable device operation for its intended purpose, examiner argues that the combination of the two references does not preclude the system of Zhong, but rather enhances it and furthermore, the combination meets the claim scope, although it may not be an ‘ideal’ embodiment, the combination teaches the claim scope nonetheless.  Furthermore, the motivation to combine the references was gleaned from the secondary reference itself.   Bottom of pp 14 of the response, repeats the frequency decomposition aspect.  As to applicants arguments against the Yang reference on pp 15 of the response, examiner disagrees and notes that the input command is in speech format, and that the speech/audio is converted and compare to a speech based list of possible word matches – hence the comparison is on the audio/subspeech components.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form.  See further detail comments below:
Gillespie (20190206405) teaches using haptic type communication to convey audio information (para 0075) including likelihoods of word matches (para 0082)
Aoyama (20180114566) teaches vibrational communication (para 2072) for the exchange of information, as well as displaying accuracy information – para 1341,1931

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        10/07/2022